BRIAN QUINN
        Chief Justice
                                   Court of Appeals                              VIVIAN LONG
                                                                                     Clerk

   JAMES T. CAMPBELL
         Justice
                                   Seventh District of Texas                   MAILING ADDRESS:
  MACKEY K. HANCOCK
        Justice
                                 Potter County Courts Building                   P. O. Box 9540
                                                                                   79105-9540
                                  501 S. Fillmore, Suite 2-A
   PATRICK A. PIRTLE
         Justice                  Amarillo, Texas 79101-2449                     (806) 342-2650

                                 www.txcourts.gov/7thcoa.aspx

                                        June 16, 2015

Luis S. Lagaite Jr.                             Harold J. Liller
TDCJ-ID# 762508                                 OFFICE OF ATTORNEY GENERAL
Byrd Unit                                       P.O. Box 12548
21 FM 247                                       Capital Station
Huntsville, TX 77320                            Austin, TX 78711
                                                * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00111-CV
          Trial Court Case Number: 97,061-C

Style: Luis S. Lagaite v. Gregory C. Boland, et al.

Dear Mr. Lagaite and Counsel:

          By Order of the Court, Appellant’s Motion for Rehearing is this day overruled.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Douglas Woodburn (DELIVERED VIA E-MAIL)
           Caroline Woodburn (DELIVERED VIA E-MAIL)